DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 8, filed on January 21, 2022, with respect to word spelling have been fully considered and are persuasive in view of the claim amendments.  The objection to claims 1-3, 11, 14-17, 32, 33, 36, and 39 have been withdrawn. 
Applicant’s arguments, see page 9, filed on January 21, 2022, with respect to indefinite language have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 2, 4, 5, 7, and 15 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed on January 21, 2022, with respect to anticipation over Preito Santiago have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-5, 7, 10, 15-17, 19-27, 30, 31, 35-39, and 41 has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed on January 21, 2022, with respect to the prior art combination of Preito Santiago and Sullivan have been fully considered but they are not persuasive.  The 35 U.S.C. § 103 rejection of claims 11, 14, 32, and 33 has been maintained. 
Applicant’s arguments, see pages 11-14, filed on January 21, 2022, with respect to the prior art combination of Preito Santiago and Bassett have been fully considered but they are not persuasive.  The 35 U.S.C. § 103 rejection of claim 29 has been maintained. 
In response to applicant’s argument that “None of the prior art documents cited by the examiner discloses a vortex station for creating an atmospheric buoyancy vortex. They all disclose a structure for containing the vortex or air flow generated.”, it must be noted that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959), it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original). 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack or absence of a tower) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 14-17, 19-27, 30-33, 35-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,590,300 B1 to Preito Santiago in view of U.S. Patent No. 6,532,740 B1 to Sullivan. 
Preito Santiago clearly teaches a cyclonic or anti-cyclonic conversion tower, comprising: 
a ground platform (see Figures 1, 7, and 10) forming a base for the vortex station; 
a plurality of vanes (2, 3) to direct an air flow into the vortex station and about the vortex station in a substantially swirling manner; 
at least one wind turbine (16) located near the centre, near the base of said vortex station, in a path of a concentrated air flow, wherein the movement of the air in the vortex station is such that an atmospheric buoyancy vortex is created in the centre of the vortex station; 
a supply of a vaporizable liquid (11) or a working fluid to the vortex station at or near the centre and base of the vortex station (see Figures 1 and 10), such that at least some of the air is of a saturated condition or an at least partially saturated condition (see 
However, it fails to disclose: 
a plurality of nozzles. 
Sullivan discloses a generator employing the Coriolis effect, comprising: 
a plurality of nozzles (39). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the plurality of nozzles disclosed by Sullivan on the cyclonic or anti-cyclonic conversion tower disclosed by Preito Santiago, for the purpose of “impart the desired counterclockwise spin upon the injected spray of superheated steam” (see column 5, lines 20-26). 
With regards to claim 2, Preito Santiago discloses: 
the vaporizable liquid or working fluid being supplied at a quantity or flow rate, or the air flow directed to the vortex station is conditioned to be of a saturation to increase an aspect ratio, preferably a height of the vortex to a width of the core of the vortex, to assist with the buoyancy and stability of the vortex created. 
With regards to claim 3, Preito Santiago discloses: 
vaporizable liquid or working fluid is water (see column 3, lines 28-37) or a heated water stream. 
With regards to claim 4, Preito Santiago discloses: 
air flowing into the vortex is conditioned so to approach a condition of saturation. 

With regards to claim 5, Preito Santiago discloses: 
the air flowing into the vortex station is conditioned so as to allow release of a sufficient amount of latent heat through condensation in the created vortex core so as to maintain buoyancy and stability of the created vortex. 
With regards to claim 10, Preito Santiago discloses: 
the vanes and the at least one wind turbine sitting within or at the boundary of the ground platform (see Figures 1 and 10). 
With regards to claim 11, Sullivan discloses: 
the plurality of nozzles (39) being fed from a manifold with pumped heated vaporizable liquid or working fluid. 
With regards to claim 14, Sullivan discloses: 
said plurality of nozzles being configured to produce a relatively fine spray of the vaporizable liquid or working fluid. 
With regards to claim 15, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid to a flow of air of the vortex at or near the base of the vortex station is provided in a volume or quantity to increase saturation levels or to achieve a saturation of the flow of air introduced to the vortex. 
With regards to claim 16, Preito Santiago discloses: 

With regards to claim 17, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid being provided or supplied continuously to the air flow being introduced to the vortex, whilst the vortex is being maintained and operated within said vortex station. 
With regards to claim 19, Preito Santiago discloses: 
the vortex station being a flat bed or a platform substantially at ground level. 
With regards to claim 20, Preito Santiago discloses: 
the vanes being constructed or arranged in a substantially circular manner about a periphery of the vortex station (see Figures 2-6, 8, 11, and 12). 
With regards to claim 21, Preito Santiago discloses: 
the vanes comprise a plurality of adjustable deflectors (see Figures 2, 5, 6, and 12). 
With regards to claim 22, Preito Santiago discloses: 
the vanes including a set of fixed vanes (see Figures 2 and 3). 
With regards to claim 23, Preito Santiago discloses: 
the vanes being sails. 
With regards to claim 24, Preito Santiago discloses: 
membranes or screens”, see column 6, line 13). 
With regards to claim 25, Preito Santiago discloses: 
the adjustable deflectors being manually or remotely adjustable. 
With regards to claim 26, Preito Santiago discloses: 
said vortex station further comprises of a roof (23’) at the centre of the vortex station. 
With regards to claim 27, Preito Santiago discloses: 
the roof being of an annular shape and/or is disposed above and extends out from the at least one turbine (see Figures 1 and 10). 
With regards to claim 30, Preito Santiago discloses: 
a plurality of concentric turbines being used (see Figures 1 and 10), or a single turbine is used that is provided with a plurality of concentric blade sets. 
With regards to claim 31, Preito Santiago discloses: 
the wind turbine being sited below the inside diameter of the annular roof (see Figures 1 and 10). 
With regards to claim 32, Sullivan discloses: 
a manifold and nozzles for pumped vaporizable liquid or working fluid is sited below an annular roof of said vortex station and on a ground plane, within an area of air flow directed into the vortex station. 
With regards to claim 33, Sullivan discloses: 
said nozzles directing the vaporizable liquid or working fluid into and against the air flow being directed into the vortex station.
With regards to claim 35, Preito Santiago discloses: 
said vortex station comprising a floor that is of a concave shape (see Figures 1 and 10). 

With regards to claim 36, Preito Santiago discloses: 
the floor of the vortex station comprising a drain for collection of vaporizable liquid or working fluid. 
With regards to claim 37, Preito Santiago discloses: 

With regards to claim 38, Preito Santiago discloses: 
liquid collected in said reservoir or storage facility may be reused or recycled. 
With regards to claim 39, Preito Santiago in view of Sullivan disclose a method, comprising the steps of: 
feeding a supply of air into the vortex station via a plurality of vanes, the vanes configured to direct the supplied air into the vortex station in a manner so as to initiate a swirling of the air; 
providing and positioning at least one wind turbine disposed near the centre, near the base of said vortex station, in a path of concentrated airflow =, wherein the movement of the air in the vortex station is such that an atmospheric buoyancy vortex is created in the centre of the vortex station; and 
supplying a vaporizable liquid or working fluid to the vortex station, via a plurality of nozzles (39 in Sullivan) at or near the centre and base of the vortex station, the supply of the vaporizable liquid or working fluid being supplied at a sufficient quantity or flow rate to provide for at least some of the air being in a partial or saturated condition, to increase an aspect ratio of the vortex, to assist with the buoyancy and stability of the vortex created. 
With regards to claim 41, Preito Santiago discloses: 
the drain being centrally located in the floor (see Figures 1 and 10). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,590,300 B1 to Preito Santiago in view of U.S. Patent No. 6,532,740 B1 to Sullivan as applied to claims 1-5, 10, 11, 14-17, 19-27, 30-33, 35-39, and 41  above, further in view of U.S. Patent Application Publication No. 2012/0187698 A1 to Bassett. 
Preito Santiago in view of Sullivan clearly teaches a cyclonic or anti-cyclonic conversion tower as described above (see paragraph 12). 
However, it fails to disclose: 
the wind turbines comprising vertical blades rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
Bassett discloses systems and methods to generate electricity using a flow of air, comprising: 
a wind turbine (se Figure 1) comprising vertical blades (114) rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the vertical blades disclosed by Bassett on the cyclonic or anti-cyclonic conversion tower disclosed by Preito Santiago in view of Sullivan, for the purpose of increasing the effective energy converting area of the blades and maximizing the surface contact with the vortex. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 28, 2022